      Case 1:11-cv-05845-LTS-JCF Document 352 Filed 08/28/20 Page 1 of 2

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.                                                       Steve J. Martin
                                                                                                        Monitor

                                                                                            Anna E. Friedberg
                                                                                               Deputy Monitor

                                                                                 135 West 41st Street, 5th Floor
                                                                                           New York, NY 10036
                                                                   +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                     August 28, 2020

VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006


Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

       We write to provide an update on the Parties’ efforts to determine the next steps

regarding the applicability of the Nunez requirements to 16- and 17-year-olds pursuant to our

July 31, 2020 letter to the Court (dkt. 351). As of July 27, 2020 there are no Pre-Raise the Age

Youth 1 in custody and so the Monitoring Team has ceased monitoring activities at Horizon

Juvenile Center (“HOJC”) unless or until an agreement is reached regarding the ongoing

monitoring of Adolescent Offenders. 2 Since our last update, the Parties and the Monitoring


1
 Pre-Raise the Age Youth are: (1) all 16- and 17-year-old youth previously incarcerated on
Rikers Island and who were detained as of October 1, 2018, and (2) any 17-year-old youth
arrested and detained between October 1, 2018 and September 30, 2019.
2
  Adolescent Offenders are a new legal status, created by the Raise the Age legislation, for 16-
and 17-years-olds who are arrested for a felony-level crime. The implementation of this law was
staggered so this new category of offenders was applied to 16-year-old youth beginning on
October 1, 2018 and 17-year-old youth on October 1, 2019. See, https://www.ny.gov/raise-
age/raise-age-implementation#adolescent-offender.
      Case 1:11-cv-05845-LTS-JCF Document 352 Filed 08/28/20 Page 2 of 2




Team have communicated about reaching a joint agreement. The Monitoring Team has recently

shared a proposal with the Parties in an effort to determine whether a joint agreement may be

reached. The Monitoring Team continues to strongly encourage the Parties to try to reach

agreement and as soon as possible. Accordingly, the Monitoring Team intends to provide the

Court with a status update on or before September 4, 2020.

                                           Sincerely,

                                            s/ Anna E. Friedberg
                                            Steve J. Martin, Monitor
                                            Anna E. Friedberg, Deputy Monitor
                                            Christina B. Vanderveer, Associate Deputy Monitor




                                                2
